Citation Nr: 1543148	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to April 1988, and had 4 months and 8 days of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the St. Petersburg Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for asthma.  This matter is also before the Board on appeal of a June 2015 RO rating decision, which denied service connection for bilateral hearing loss.  

 An April 2012 Board decision (by a Veterans Law Judge other than the undersigned) denied the Veteran's appeal seeking service connection for asthma.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court endorsed a Joint Motion for Remand by the parties, vacated the Board's decision, and remanded the case to the Board for action in compliance with the Joint Motion.  In May 2013 and in January 2014, the Board remanded the case to the RO for additional evidentiary and due process development, to include affording the Veteran a personal hearing before the Board.  In May 2015, a videoconference hearing was held before the undersigned (to whom this matter was reassigned); a transcript of the hearing is associated with the record.  In June 2015, the Board remanded this case to the RO for additional evidentiary development pertaining to the asthma claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
	

REMAND

In June 2015, the Board remanded this case to the RO for a VA examination of the Veteran in connection with her claim of service connection for asthma.  As was noted at the time, a June 2013 VA examiner had concluded that her asthma was not related to her service in part because it was not diagnosed until 2006 (some 18 years post-service), but a review of the record shows that the examiner's rationale was flawed given that it was premised on an inaccurate factual finding (i.e., medical reports in the file clearly indicate that the Veteran's asthma was diagnosed many years earlier by her private physician, in 1998).  Accordingly, the Board found the examiner's opinion inadequate and that an examination to secure another one was necessary.  As noted by the Veteran's representative in September 2015 argument, an examination of the Veteran was not arranged; nonetheless the case was returned to the Board for further consideration,.  Consequently, a remand for corrective action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequent to the Board's June 2015 Board remand, a June 2015 rating decision denied the Veteran service connection for bilateral hearing loss.  In July 2015, she filed a notice of disagreement (NOD) with that decision.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for a VA respiratory diseases examination of the Veteran to ascertain the likely etiology of her asthma.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's asthma?  Specifically, is it at least as likely as not (a 50 % or better probability) that it was manifested in, or is causally related to, her service from October 1984 to April 1988? 

The examiner should note the following facts of record.  Service treatment records do not show a diagnosis of, or treatment specifically for, asthma, but the Veteran's complaints in service (in September 1985, February 1987, and August 1987) included shortness of breath and breathing difficulty.  Treatment records from Dr. Silverstein in February 1998 and May 2003 show a diagnosis of chronic asthma, aggravated by allergies.  Statements by the Veteran's sister are to the effect that the Veteran's asthma symptoms have been present ever since her discharge from service.  VA examination reports in January 2010 (PFT only) and March 2010 show a current diagnosis of asthma deemed to be unrelated to complaints of respiratory symptoms in service.  On VA examination in June 2013, the examiner concluded that the Veteran's asthma was unrelated to her service (but the opinion was premised in part on an inaccurate finding that asthma was not diagnosed until 2006).  Recent VA outpatient reports show a diagnosis of cough variant asthma and (allergic rhinitis); in response to the Veteran's request, her treating physician in the allergy clinic in June 2015 reviewed her service treatment records and opined that the documented respiratory complaints therein were not suggestive of asthma.  

The examiner must include rationale, with reference to supporting data. 
 
2.  Thereafter, the AOJ should review the entire record and readjudicate the claim of service connection for asthma.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative opportunity to respond, and return the matter to the Board.

3.  The RO should also furnish the Veteran a SOC on the claim of service connection for bilateral hearing loss.  To perfect an appeal to the Board in the matter, the Veteran must file a timely substantive appeal after the issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

